Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
 Response to Amendment
Amendments submitted on 1/18/2021 include amendments to the claims. Claims 1-20 are pending. Claims 1 and 13 have been amended.
Response to Arguments
Applicant's arguments filed 1/18/2021 have been fully considered and are persuasive. However, a new ground of rejection is made in view of Kim et al. (US20090107187).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (KR20110025563A) in view of Quandt et al. (US20100186462), Kim et al. (US20090107187) and Munini (US4423607).
Regarding claims 1-2, Lim et al. teaches a washing machine (see abstract) comprising: a tub 30, 100; a drum 40 located inside the tub 30, 100 and installed to be rotatable; and a bearing housing 110 through which a driving shaft 41 configured to drive the drum 40 passes, wherein the bearing housing 110, which may be a separate component from the tub 30, 100 (see page 6 
Regarding claim 3, Lim et al., Quandt et al., Kim et al. and Munini together teach the limitations of claim 1. Lim et al. also teaches in figures 3-4 and 6-10 and page 10 of the translation that the plurality of first ribs 124a are provided in a radial form formed in a radial direction of the tub 30, 100 from the rotational axis.
Regarding claims 4-5
Regarding claim 6, Lim et al., Quandt et al., Kim et al. and Munini together teach the limitations of claim 1. Lim et al. also teaches in figures 3-4 and 6-10 a second rib 122a/122b located at the other end of the tub 30, 100 and provided in an annular shape.
Regarding claim 7, Lim et al., Quandt et al., Kim et al. and Munini together teach the limitations of claim 6. Lim et al. teaches in the aforementioned sections that the second rib 122 has a thickness defined in a radial direction of the tub 30, 100 from the rotational axis. Lim et al. does not explicitly teach that the thickness of the second rib 122 is smaller than the thickness of the one side of each of the plurality of first ribs. However, Lim et al. teaches in pages 10-12 of the translation that the physical characteristics of the ribs determine the level of rigidity provided to the tub 30, 100. Therefore, it would have been obvious to one of ordinary skill in the art that the ribs 124a, 122 may be configured so as to optimize the rigidity provided as shown to be known and conventional by Lim et al. Furthermore, it has been determined that changes in the relative dimension of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced (In Gardner v. TECSyst., Inc., 725 F.2d 1338, 220 USPQ777).
Regarding claims 8-9, Lim et al., Quandt et al., Kim et al. and Munini together teach the limitations of claim 6. Lim et al. also teaches in figures 3-4 and 6-10 a plurality of third ribs 124b provided in a radial form between the plurality of first ribs 124a and extending from the second rib 122a/122b in a radial direction of the tub 30, 100.
Regarding claim 10, Lim et al., Quandt et al., Kim et al. and Munini together teach the limitations of claim 1. Lim et al. also teaches in figures 3-4 and 6-10 that each of the plurality of first ribs 124a includes two ribs provided to be symmetrical; and the two ribs provided to be symmetrical extend to face each other.

s 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (KR20110025563A) in view of Quandt et al. (US20100186462), Kim et al. (US20090107187) and Munini (US4423607) as applied to claim 6 and further in view of Fukuda et al. (JP2010012088A).
Regarding claim 11, Lim et al., Quandt et al., Kim et al. and Munini together teach the limitations of claim 6. Lim et al. does not teach an auxiliary rib disposed in a diagonal direction. Fukuda et al. teaches a washing machine (see abstract) with an auxiliary rib (see part of reference number 26) disposed in a diagonal direction with respect to the plurality of first ribs 22 and provided between an outer circumferential surface of the bearing housing 6a and the second rib 23 allowing for increased structural strength (see figure 5 and page 12 of the translation). Since both Lim et al. and Fukuda et al. teach washing machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that an auxiliary rib disposed in a diagonal direction may be provided between an outer circumferential surface of the bearing housing and the second rib so as to allow for increased structural strength as shown to be known and conventional by Fukuda et al.
Regarding claim 12, Lim et al., Quandt et al., Munini, Kim et al. and Fukuda et al. together teach the limitations of claim 11. Fukuda et al. teaches in figure 5 and page 12 of the translation that the auxiliary rib may be formed as a pair of auxiliary ribs. Lim et al. does not teach that the auxiliary ribs are provided in a shape symmetrical to at least one of the plurality of first ribs. However, Lim et al. teaches in page 10 of the translation and Fukuda et al. teaches in page 12 of the translation that the particular arrangement of the ribs determines the level of rigidity. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the arrangement of the ribs maybe asymmetrical design so as to optimize the rigidity to the desired level. Furthermore it has been determined that the .

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (KR20110025563A) in view of Quandt et al. (US20100186462), Munini (US4423607), Kim et al. (US20090107187) and Park (KR100774166B1).
Regarding claim 13, Lim et al. teaches a washing machine (see abstract) comprising: a tub 30, 100; a drum 40 located inside the tub 30, 100 and installed to be rotatable; and a bearing housing 110 through which a driving shaft 41 configured to drive the drum 40 passes, wherein the bearing housing 110, which may be a separate component from the tub 30, 100 (see page 6 of the translation) may be insertably coupled with the tub 30, 100, wherein: the tub 30, 100 includes one end 30a provided at one side of a rotational axis of the drum 40 and having an opening and another end 30b provided at the other side of the rotation axis of the drum 40 and having the bearing housing 110 disposed on the rotational axis (see figures 1-3 and pages 4-7 of the translation). Lim et al. also teaches in figures 1-4 and 6-10 that the other end of the tub 30, 100 would further include a support in an annular shape such that an inner circumferential surface of the support contacts an outer circumferential surface of the bearing housing 110 (see figures 6-9 in particular). Lim et al. does not explicitly teach that the thickness of each of the plurality of the first ribs continually decreases along a length substantially from the one side to the other side. Quandt et al. teaches a washing machine (see abstract) and that the widths (reads on thickness defined in a rotational direction of the rotational axis) of the ribs on the tub maybe configured so as to optimize the rigidity of the tub for its particular application (see paragraphs [0027]-[0028]). Munini teaches a washing machine (see abstract) and that the ribs on the tub may be shaped so as to withstand the stresses occurring during operation (see 
Regarding claims 14-15, Lim et al., Quandt et al., Kim et al., Munini and Park together teach the limitations of claim 13. Park teaches in figures 1 and 5-6 that the buffer rib 300 is spaced a part from the outer circumferential surface of the tub 101 in a direction crossing the rotational axis and extends in a direction corresponding to a rotational axis direction.
Regarding claim 16, Lim et al., Quandt et al., Munini, Kim et al. and Park together teach the limitations of claim 13. Lim et al. also teaches in figures 3-4 and 6-10 a second rib 122a/122b located at the other end of the tub 30 and provided in an annular shape. 
Regarding claim 17, Lim et al., Quandt et al., Munini, Kim et al. and Park together teach the limitations of claim 16. Lim et al. teaches in the aforementioned sections that the second rib 122 has a thickness defined in a radial direction of the tub 30 from the rotational axis. Lim et al. does not explicitly teach that the thickness of the second rib 122 is smaller than the thickness of the one side of each of the plurality of first ribs. However, Lim et al. teaches in pages 10-12 of the translation that the physical characteristics of the ribs determine the level of rigidity provided to the tub 30. Therefore, it would have been obvious to one of ordinary skill in the art that the ribs 124a, 122 may be configured so as to optimize the rigidity provided as shown to be known and conventional by Lim et al. Furthermore, it has been determined that changes in the relative dimension of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced (In Gardner v. TECSyst., Inc., 725 F.2d 1338, 220 USPQ777).
Regarding claims 18-19, Lim et al., Quandt et al., Munini, Kim et al. and Park together teach the limitations of claim 16. Lim et al. also teaches in figures 3-4 and 6-10 a plurality of third ribs 124b .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (KR20110025563A) in view of Quandt et al. (US20100186462), Munini (US4423607), Kim et al. (US20090107187) and Park (KR100774166BI) as applied to claim 16 and further in view of Fukuda et al. (JP2010012088A).
Regarding claim 20, Lim et al., Quandt et al., Munini, Kim et al. and Park together teach the limitations of claim 16. Lim et al. does not teach an auxiliary rib disposed in a diagonal direction. Fukuda et al. teaches a washing machine (see abstract) with an auxiliary rib (see part of reference number 26) disposed in a diagonal direction with respect to the plurality of first ribs 22 and provided between an outer circumferential surface of the bearing housing 6a and the second rib 23 allowing for increased structural strength (see figure 5 and page 12 of the translation). Since both Lim et al. and Fukuda et al. teach washing machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that an auxiliary rib disposed in a diagonal direction may be provided between an outer circumferential surface of the bearing housing and the second rib so as to allow for increased structural strength as shown to be known and conventional by Fukuda et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711